IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,                    )
                                        )      No. 76615-5-1
                                                                                          C)
                    Respondent,         )      (consolidated w/76616-3-1)      r-3     (J)C,

                                        )                                      co          0,
                                                                                            40
         v.                             )      DIVISION ONE                    To'         -n
                                        )                                      *v.
                                                                                       .11


RAVENNA DENNISE WOODS,                  )      UNPUBLISHED OPINION                    -or-
                                                                                        roir.



                                        )                                       1,0 (Arno
                    Appellant.          )      FILED: MAR 1 2 2018
                                        )                                         ••

      PER CURIAM. Ravenna Woods appeals the sentence imposed following

her guilty pleas to attempted second degree robbery and unlawful possession of

a firearm. She contends, and the State concedes, that the trial court lacked

authority to impose community custody for her attempted robbery conviction, and

that the appropriate remedy is to strike the community custody term from her

sentence. See RCW 9.94A.701-702; In re Postsentence Review of Leach, 161
Wash. 2d 180, 185-86, 163 P.3d 782(2007); In re Personal Restraint of West, 154
Wash. 2d 204, 215, 110 P.3d 1122(2005).

      We affirm in part and remand solely for the court to strike the community

custody term from the judgment and sentence on the attempted robbery.


                    For the Court: